I should like, first of all, to extend my sincere 
congratulations to you, Mr. President, on your election to the presidency of 
the forty-seventh session of the General Assembly. At the same time, I wish 
to express to Mr. Samir Shihabi my appreciation for what was accomplished 
under his presidency. His visit to Japan in April 1992 further strengthened 
my country's close ties to the United Nations. 
Last year, seven nations were admitted to membership in the United 
Nations, and this year, another thirteen became Members. On behalf of the 
Government and people of Japan, I extend my heartfelt congratulations to the 
representatives of the nations attending this General Assembly for the first 
time. Now numbering 179 Members, the United Nations is indeed a global 
Organization. At the same time, its role in maintaining world peace and 
security is increasing dramatically, thus presenting the international 
community with unparalleled opportunities for realizing the ideals of the 
United Nations Charter. 
Member States have extremely high expectations of the Secretary-General, 
Mr. Boutros-Ghali, who bears the awesome burdens of his office at a 
particularly crucial juncture. I take this opportunity to pledge Japan's full 
support for, and cooperation with, President Ganev and Secretary-General 
Boutros-Ghali as we pursue our common goals. 
Now, nearly half a century after the United Nations was founded, the 
international community has been freed from the constraints of East-West 
confrontation based on ideology and force. Nevertheless, this post-cold-war 
world faces problems arising from the changing power relationship between the 
nations that dominated the old international order, the resurgence of 
regionalism, and the destabilization of regions by ethnic, religious and other 
strife. 
The Gulf crisis showed the high political and economic costs of restoring 
peace once it has been destroyed. Every day, countless refugees in what used 
to be Yugoslavia are being forced to flee their homes. Every day brings 
numerous reports of atrocities there. In Somalia, the civil war, compounded 
by severe drought, is resulting in untold human suffering. Urgent efforts 

continue to be required to overcome poverty in many developing nations, home 
to the majority of the world's population. The preservation of the global 
environment for our children and grandchildren is another issue that demands 
our serious attention. 
These challenges only underscore the need to seek solutions to problems 
in a spirit of conciliation and cooperation among nations. This conciliatory 
and cooperative spirit should be a key element in advancing us towards the 
creation of an international order for the new era while the United Nations 
assumes even greater importance as the centre of our endeavours. Thus the 
time has come to review the roles and functions of the United Nations and 
seriously to consider how they may be strengthened, and to reflect upon how 
each of its Members might best contribute to that end. 

The Security Council summit meeting held in January 1992 provided an 
unprecedented opportunity to examine, at the level of Head of State or 
Government, the problems confronting the international community. In the 
light of the present world situation, the Secretary-General's report entitled 
"An Agenda for Peace", which was drafted on the basis of the deliberations at 
the summit, is indeed a timely contribution. I hold Secretary-General 
Boutros-Ghali's initiative, which was realized with the diligent assistance of 
the Secretariat, in the highest regard. 
In Japan's view, building a peaceful world will require the following 
five-pronged approach. 
First, efforts must be made to ease international tensions. The 
agreement reached at the summit meeting between the United States and Russia 
this past June to make substantial reductions in nuclear armaments is most 
welcome. It is hoped that this will lead to progress in nuclear disarmament 
by all nuclear-weapon States. The problem of proliferation demands that the 
regime of the Treaty on the Non-Proliferation of Nuclear Weapons be 
strengthened and made more universal. The Treaty's signatories should 
harmonize their positions so that when they meet in 1995 the smooth extension 
of the Treaty will be ensured. 
An important facet of non-proliferation is the provision of employment 
assistance to weapons scientists of the former Soviet Union. To this end, 
Japan is striving to make it possible for an international science and 
technology centre to begin operation promptly in cooperation with the United 
States and countries of the European Community. 
The conclusion of negotiations on the chemical weapons convention at the 
Conference on Disarmament and the anticipated submission to the General 
Assembly at the current session of the draft convention on the prohibition of 

chemical weapons constitute an epochal step forward. Japan earnestly hopes 
that as many nations as possible will be original signatories to this 
convention. 
Conventional weapons are another area in which the vigilance of concerned 
nations is called for to prevent regional destabilization, especially in the 
light of the major arms transfers that have already taken place in some 
regions. To increase the transparency of arms transfers and thereby 
strengthen trust among nations, it is important that the United Nations 
Register of Conventional Arms, the establishment of which Japan proposed 
jointly with the European Community and other countries last year, be 
implemented effectively. Japan and its partners in this effort plan to submit 
a draft resolution to the General Assembly at this session calling for the 
wide participation of Member States in the Register. 
Secondly, stepped-up efforts are needed to forestall the outbreak of 
conflicts. Thus far, Japan has played an active role in the adoption of such 
General Assembly resolutions as the Declaration on conflict prevention (43/51) 
and the Declaration on United Nations fact-finding (46/59). To strengthen the 
conflict-prevention function of the United Nations, the Secretary-General must 
have the capacity, inter alia, to conduct fact-finding missions, to issue 
early warnings and to monitor constantly the situation in potential conflict 
zones. For this purpose, it is important that information about conflicts be 
made immediately available to the Secretary-General. 
In addition, I propose that there be set up within the United Nations 
Secretariat a conflict-information clearing-house. This office would collate 
information on conflicts collected through the fact-finding activities of the 
Secretariat or provided by Governments, and would present it in an objective 

manner to the Security Council and to Member States so as to help them 
formulate their judgments on the situation. 
I should also note here that Japan is in basic agreement with the concept 
of preventive diplomacy described in the Secretary-General's report, but the 
idea of preventive deployment of United Nations peace-keeping operations, for 
example, with the consent of only one party to a conflict involves problems 
which require further study. 
Thirdly, stronger diplomatic efforts should be made by Members of the 
United Nations to resolve conflicts peacefully. Considering the recent spate 
of regional conflicts, efforts to resolve them by regional organizations and 
United Nations Member States are increasingly essential. The efforts led by 
the European Community to restore peace in the former Yugoslavia and the 
efforts by the countries in the Asian region and the five permanent members of 
the Security Council to restore peace in Cambodia are examples of the kind of 
action to which I refer. The steps now being taken by the countries concerned 
towards peace in the Middle East also deserve to be hailed. Japan, for its 
part, also intends to play an active role in the multilateral consultations. 
I intend to see that Japan continues to step up its diplomatic efforts to 
build peace and stability in the Asia-Pacific region. As far as peace in 
Cambodia is concerned, Japan has been playing an active role by, for example, 
hosting the Ministerial Meeting on the Reconstruction and Rehabilitation of 
Cambodia in Tokyo this past June. In cooperation with other countries, Japan 
will continue its intensive and unremitting efforts to urge the Khmer Rouge to 
work with the other parties in Cambodia and with the United Nations 
Transitional Authority in Cambodia (UNTAC) to advance the peace process 
quickly. Japan also intends to take an active part in the Security Council 
deliberations on this issue. 

Easing tensions on the Korean peninsula is of vital importance for peace 
and stability in east Asia, and Japan intends to contribute in every way it 
can to the creation of an environment conducive to dialogue between South and 
North Korea. In this connection, Japan welcomes the establishment of 
diplomatic relations between China and the Republic of Korea and hopes that 
this will lead to ever-broader exchanges between the two countries in the 
future. 
I welcome the idea mentioned by President Roh Tae Woo of the Republic of 
Korea in his address earlier today of enhancing opportunities for dialogue 
among interested countries in north-east Asia, an idea that is consistent with 
Japan's own thinking. I consider it vitally important for Japan's 
relationship with its neighbour, the Russian Federation, to expand in all 
aspects on a balanced basis. In this connection, I believe that the building 
of a relationship of trust between Japan and Russia through the conclusion of 
a peace treaty will greatly contribute to peace and stability in the region. 

Fourthly, peace-keeping operations, which are at the very centre of the 
primary role of the United Nations, should be strengthened. Extending to new 
areas of responsibility, and with an ever-greater range of activity, United 
Nations peace-keeping operations have evolved both qualitatively and 
quantitatively in recent years. As mentioned in the Secretary-General's 
report, however, they are confronted with many problems, including increased 
demands for funding and a shortage of logistical personnel. More active 
cooperation by Member States of the United Nations is therefore essential. 
Last June, the Japanese Diet passed the International Peace Cooperation 
Law, which put in place domestic arrangements that finally enable Japan to 
participate in United Nations peace-keeping operations and international 
humanitarian relief operations. In addition to the financial contributions it 
has thus far extended, Japan intends to cooperate by sending personnel to the 
maximum degree allowed within the framework of this new law. 
In fact, a decision has already been made to send election monitors to 
the United Nations Angola Verification Mission (UNAVEM II) in Angola to 
oversee the elections there, and to send military observers, a construction 
unit and civilian police to the United Nations Transition Authority in 
Cambodia (UNTAC). The first teams have already been dispatched. Japan also 
plans to send election monitors to Cambodia for the elections scheduled there 
next year. 
Japan believes that the principles and practices of peace-keeping 
operations upheld by the United Nations for more than 40 years are still both 
appropriate and valid today and will continue to be so in the future. The 
idea of "peace-enforcement units", proposed in the Secretary-General's report, 
offers an interesting approach to future peace-making efforts of the United 

Nations, but requires further study because it is rooted in a mode of thinking 
completely different from past peace-keeping forces. 
Fifthly, in order to build peace throughout the world, dialogue and 
cooperation should be strengthened and developed as appropriate to the 
situation in each region. Europe's regional cooperation mechanisms, typified 
by the Conference on Security and Cooperation in Europe (CSCE), have grown out 
of efforts for confidence-building against a backdrop of past conflicts. They 
have evolved into frameworks for working together to achieve regional 
stability and prosperity, and have begun to work to prevent conflicts and 
augment their peace-keeping capability in specific ways. 
Regional cooperation for peace and prosperity in other parts of the world 
has not yet matured to the same degree as in Europe. Ways should be explored 
to achieve forms of dialogue and cooperation that are well grounded in the 
political and geopolitical characteristics of each region and tailored to its 
needs. 
With respect to security in the Asia-Pacific region, Japan considers it 
important to maintain and strengthen the frameworks for dealing with issues 
either bilaterally or among several countries concerned, and, simultaneously, 
to seek to promote region-wide dialogue. I believe that, at the present time, 
one of the forums that has the greatest potential for such region-wide 
dialogue is the Association of South-East Asian Nations (ASEAN) 
Post-Ministerial Conference. Japan suggested last year that this forum be 
used for political dialogue of the type to which I am referring. In an effort 
to promote greater cooperation in the Asia-Pacific region which at the same 
time is open to the outside world, Japan has been contributing actively to the 
development of Asia-Pacific Economic Cooperation (APEC). 

I should now like to turn to the question of responding to new threats. 
The threats facing humankind today are not all military. Problems relating to 
the deterioration of the global environment, refugees, poverty, 
overpopulation, drugs, AIDS and other threats of a non-military nature are 
becoming increasingly serious. It is not enough simply to treat the symptoms; 
the United Nations and the international community must join hands to remove 
the causes of these ills. It is no exaggeration to say that the solution to 
these problems will demand the utmost of humanity's collective knowledge and 
the application of its highest ethical and moral standards. 
In this connection, I wish to re-emphasize the importance of respect for 
human rights. Fundamental human rights are not only a universally cherished 
value, but are also fundamental to ensuring a better life for each individual 
and the development of a democratic society. The lack of respect for 
humanitarian law and for the rights of minorities in recent conflict areas is 
deeply disturbing. 
With the end of the cold war, it is incumbent upon the international 
community to grapple more seriously with the problem of poverty in the 
developing world, since the maintenance of world order hinges largely upon 
whether and to what degree the North and South cooperate. The United Nations 
must redouble its efforts to combat poverty and to eliminate the causes of 
social instability - which is rooted in poverty in the recognition that 
economic development raises standards of living and thereby enhances political 
stability. 
In addressing the issue of poverty, we must bear in mind that conditions 
differ from country to country. The economies of some countries are about to 
take off, others are on the verge of solving their spiralling debt problems, 

and others such as the sub-Saharan countries are still experiencing 
crushing economic difficulties. We must therefore search for an approach that 
is finely tuned to these differing circumstances. 
Japan intends to assist United Nations efforts to deal more effectively 
with these problems that affect all of humanity. For example, cognizant of 
its role as a responsible member of the international community, Japan plans 
to host an African development conference in autumn next year in Tokyo with 
the cooperation and participation of sub-Saharan nations, major aid donors, 
the United Nations and other international agencies to discuss the theme of 
economic development in Africa. Another timely event that addresses these 
problems is the United Nations social development summit, scheduled for 1995. 
Japan intends to cooperate actively in both these meetings to ensure that they 
will be genuinely fruitful. 

I turn now to the subject of the environment and development. It is very 
important that the follow-up to the United Nations Conference on Environment 
and Development, held recently in Rio de Janeiro, be maintained. Japan 
intends to make active contributions to the work of the sustainable 
development committee, the establishment of which is on the agenda of this 
General Assembly session, and of such international environmental agencies as 
the United Nations Environment Programme and the United Nations Development 
Programme. The process of making the necessary domestic arrangements is now 
under way. Japan will soon finalize the draft of its national action 
programme, and is prepared to assist developing countries in the formulation 
of theirs. In accordance with its stated goal that its environment-related 
official development assistance be increased to between 900 billion and 
1 trillion yen over the next five years, Japan will strive to identify, 
formulate and implement the best projects through policy dialogue with 
developing countries. At this stage I wish to confirm Japan's proposal that a 
special session of the General Assembly devoted to environmental issues, as a 
follow-up to the United Nations Conference on Environment and Development, be 
held before 1997. 
Whereas refugees are returning to their homes in Cambodia and other parts 
of the world, the refugee problem in the former Yugoslavia and in Somalia 
remains extremely serious. The international community must unite to address 
such complex problems as shelter, emergency aid, and assistance in 
reintegrating refugees following their voluntary return home. Japan will 
continue to be active in extending humanitarian aid through the office of the 
United Nations High Commissioner for Refugees and other international agencies. 

Population is another problem facing all humankind - a problem that 
demands the cooperation of both developed and developing countries. Japan 
wishes, in preparation for the 1994 world population and development 
conference, and with the cooperation of the United Nations Fund for Population 
Activities and the United Nations University, to hold in 1994 a meeting of 
eminent world authorities on demographic issues, and in this regard we 
sincerely ask for the cooperation of Member States. 
I wish to refer now to steps towards revitalization of the United 
Nations. The United Nations is currently faced with a number of structural 
problems. These relate to its organization which has not adapted fully to 
the changing times to the serious budget crisis, and to the insufficiency of 
communication between United Nations agencies. 
First, the most serious requirement of the United Nations as a global 
Organization today is legitimacy, trustworthiness and efficacy. If the United 
Nations is to realize the ideals and purposes of the Charter - based on 
legitimacy, trustworthiness and efficacy including the maintenance of 
international peace and security, it must have the complete confidence of its 
Members. In this respect, the United Nations must reshape itself in response 
to the epochal changes that we have recently witnessed changes that could 
not have been foreseen when the Organization was founded. These include the 
rapid transformations in the international situation, the dramatic increase in 
United Nations membership and shifts in global power relations. 
However, the United Nations Charter itself still contains historical 
relics, such as the former-enemies clauses. And the way in which the 
Organization is structured makes one question whether it can effectively meet 
expectations. With the aim, in part, of enhancing trust in, and the efficacy 

of, the Security Council, which has a particularly important role in the 
maintenance of international peace and security, Japan believes that it is 
necessary to consider seriously just how the United Nations as a whole should 
be structured. This effort should include consideration of the functions, 
composition and other aspects of the Security Council. In my view, it is 
necessary for the United Nations itself to begin to deal with this issue with 
a view to strengthening its functions. The year 1995, which will be the 
fiftieth anniversary of the Organization, may prove to be an important 
juncture in the process of addressing this issue. The re-examination of the 
structure of the United Nations should also be accompanied by reform of the 
Economic and Social Council, which plays a role as important as that of the 
Security Council. The discussions on the Economic and Social Council that are 
currently being held in this direction are a welcome development. 
The second crisis facing the United Nations is that of the budget 
deficit. The United Nations is on the verge of bankruptcy. If it is to 
emerge from its chronic shortage of funds. Member States must honour their 
obligations and immediately pay their assessed contributions. It is 
imperative that those Member States that are in arrears pay what they owe. 
The rapidly increasing demand for funds to finance peace-keeping operations 
must, in the light of the importance of these operations, be met. In 
particular, the availability of funding at the start-up stage of an operation 
is of crucial.importance and could determine the outcome of the operation as a 
whole. Japan therefore plans to put before the General Assembly at the 
current session a draft resolution to ensure that the financial requirements 
of major peace-keeping operations at the start-up stage will be met without 
imposing new financial burdens on Member States. I sincerely hope that this 
draft resolution will receive wide support from Member States. 

The third problem concerns insufficient communication among United 
Nations agencies. Better communication among the component agencies of the 
United Nations is necessary to ensure that the limited resources of the United 
Nations are used effectively and that the Organization's full potential is 
realized. Specifically, it is important to improve liaison between the 
Security Council and the Economic and Social Council, and communication 
between the Security Council and the General Assembly. The establishment, for 
example, of a mechanism for periodic exchanges of view and close contact 
between and among the Presidents of the Security Council, the Economic and 
Social Council, and the General Assembly either two or three at a time 
should be considered. Furthermore, it is important for the Economic and 
Social Council to have access to, and to provide the Security Council with, 
information as provided in Article 65 of the Charter. Finally, whenever a 
major peace-keeping operation is undertaken that will entail a major financial 
commitment, it is essential that there be established a mechanism for 
consultations among the permanent members of the Security Council, the major 
sources of financial support, the countries providing large contingents of 
operations personnel and the countries of the regions concerned. 
The United Nations is entering an era of greater potential than it has 
ever experienced in its history of nearly half a century. This is also a 
time, however, that will test whether the United Nations can evolve into a 
global organization with the capability to achieve peace and prosperity for 
all humankind. The very magnitude of the challenges and tasks that lie ahead 
demand that now, more than ever before, each Member State be keenly aware of 
its responsibilities and carry its share of the burden. 

Attaching central importance to the United Nations, and committed to 
its own ideals as a peace-loving State, Japan is determined to contribute 
to the international community in a manner that is commensurate with its 
position and responsibilities in terms not only of financial resources 
but also of personnel and by enhancing its political role in the effort 
to build a new order of peace. And as a non-permanent member of the 
Security Council, Japan is striving to bring about a more peaceful world. 
I should like to conclude with the pledge that I shall do my utmost 
to see that Japan, in a spirit of conciliation and cooperation, continues 
to enhance its active contributions to the international community. 
